Order entered March 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01328-CV

                   IN THE INTEREST OF J.S., JR. & S.S., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JC-13-00877-W

                                         ORDER
       The State’s second motion to extend time to file brief is GRANTED. The brief tendered

with the motion is deemed filed on March 11, 2019.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE